


Exhibit 10.19

 

DEERE & COMPANY

 

 

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

EFFECTIVE DATE: 01 JANUARY 1997

 

REVISED:  26 MAY 1999

AMENDED BY SUPPLEMENT: 30 AUGUST 2006

AMENDED: 29 NOVEMBER 2006

AMENDED AND RESTATED 13 DECEMBER 2007:  EFFECTIVE 1 JANUARY 2008

AMENDED: 25 FEBRUARY 2009               EFFECTIVE: 25 FEBRUARY 2009

AMENDED: 30 OCTOBER 2015      EFFECTIVE: 1 NOVEMBER 2015

AMENDED: 31 OCTOBER 2016  EFFECTIVE: 1 NOVEMBER 2015

 

(For special rules applicable to deferrals after 2004

see the supplement beginning on page 14)

 

--------------------------------------------------------------------------------


 

DEERE & COMPANY

 

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

 

I.             Purpose

 

The purposes of the Deere & Company Nonemployee Director Deferred Compensation
Plan (“Plan”) are to attract and retain highly qualified individuals to serve as
Directors of Deere & Company (“Company”) and to relate Nonemployee Directors’
interests more closely to the Company’s performance and its shareholders’
interests.

 

II.            Eligibility

 

Each member of the Board of Directors (“Board”) of the Company who is not an
employee of the Company or any of its subsidiaries (“Nonemployee Director”) is
eligible to participate in the Plan.

 

III.           Definitions

 

(a)       Committee.   The Nominating Committee of the Board or any successor
committee of the Board.

 

(b)       Common Stock.   The publicly traded $1 par value common stock of the
Company or any successor.

 

(c)       Compensation.   Amounts payable for services as a Nonemployee
Director, excluding reimbursed expenses.

 

(d)       Deferred Account.   The bookkeeping account maintained for each
participating Nonemployee Director which will be credited with Deferred Amounts
pursuant to the terms hereof.

 

(e)       Deferred Amounts.   All amounts credited to a Nonemployee Director’s
Deferred Account pursuant to the Plan.

 

(f)        Elective Deferrals.   Compensation voluntarily deferred by a
Nonemployee Director under the Plan after 31 December 1996 (other than Lump-Sum
Deferral defined below).

 

(g)       Investment Return  Any amounts (positive or negative) attributable to
the Interest Alternative or the Equity Alternative (as such terms are defined in
Section VII(c)) and any return (positive or negative) attributable to Notional
Investments determined pursuant to VII(j).

 

(h)       Lump-Sum Deferral.   A one-time lump-sum amount for each

 

2

Revised October 2016

--------------------------------------------------------------------------------


 

Nonemployee Director serving on 31 December 1996, which amount is deferred under
the Plan as described in Section V, below, as a result of the termination of the
John Deere Pension Benefit Plan for Directors (“Retirement Plan”).

 

(i)        Notional Investment Options.  The mutual funds and other investment
vehicles designated by the Committee to be used to measure the return (positive
or negative) to be attributed to deferred amounts

 

(j)        Participant.   A Nonemployee Director for whom a Lump-Sum Deferral
occurs on the Effective Date, or who elects to participate in the Plan.

 

(k)       Pre-1997 Elective Deferrals.   Compensation deferred by a Nonemployee
Director prior to 1 January 1997 under the predecessor Directors’ Deferred
Compensation Plan approved 30 January 1973, as amended from time to time.

 

(l)        Recordkeeper. The entity which the Employer has selected to
recordkeep the Nonemployee Director Deferred Compensation Plan.

 

(m)      Secretary.  The Secretary of the Company.

 

(n)       Transition Date.  7 October 2016

 

IV.          Effective Date

 

The effective date of the Plan is 1 January 1997 (“Effective Date”).

 

V.           Lump-Sum Deferral

 

As of the Effective Date, the Retirement Plan will be eliminated and the present
value of the life annuity offered under the Retirement Plan for each Nonemployee
Director who is both a participant in the Retirement Plan and a member of the
Board on the Effective Date will be deposited into the Deferred Account of such
Nonemployee Director.  The present value will be determined by using a discount
factor which shall be the rate for 10-year treasury stripped bonds in effect as
of 31 December 1996 and by using the 1984 Unisex Pension Mortality tables
published in the Pension Benefit Guaranty Corporation Regulation 2619, Appendix
A.

 

VI.          Elective Deferral

 

(a)          Participants may elect to defer a part or all of their annual
Compensation by making an irrevocable deferral election in writing on a form
provided by the Company and delivered to the Company not later than the Company
may direct.  Elective Deferrals will become effective on the first day of the
following calendar quarter, at which time they become irrevocable. 

 

3

Revised October 2016

--------------------------------------------------------------------------------


 

Notwithstanding the preceding sentence, any person who first becomes a
Nonemployee Director during a calendar quarter, may elect, before his or her
term begins, to defer a part or all of his or her compensation that would
otherwise be payable to him or her during the remainder of such calendar quarter
and each succeeding calendar quarter until such election is modified or
terminated as provided herein.  A Participant may discontinue deferrals, or may
change his or her investment choices, for future quarters by providing a written
election delivered to the Company not later than the Company may direct.  These
changes will become effective on the first day of the following calendar
quarter.

 

(b)          If the amount of a Participant’s Compensation is changed, the
deferral percentage and investment alternative elections shall continue to be
applied to the new Compensation amount after the change.

 

VII.        Deferred Account

 

(a)          The Recordkeeper shall establish a separate Deferred Account for
each Participant.

 

(b)          Unless and until reallocated pursuant to Section VII(j), pre-1997
Elective Deferrals and the interest earned thereon shall be credited to the
Deferred Account and will continue to be invested in the Interest Alternative
described below.

 

(c)          As of the Effective Date and continuing for periods ending on the
Transition Date, two investment alternatives will be available: an
interest-bearing alternative (the “Interest Alternative”) and an equity
alternative denominated in units of Deere Common Stock (the “Equity
Alternative”).  Additional investment alternatives may be added by subsequent
amendment of the Plan.

 

(d)          For deferral elections made prior to the Transition Date, at the
time of Elective Deferral, Participants may direct their deferrals into either
the Interest Alternative or the Equity Alternative, or a combination of the two,
in increments of 5%.

 

(e)          Deferred amounts credited into the Interest Alternative will be
credited with interest at the end of each calendar quarter at the interest rate
identified in the U.S. Federal Reserve Statistical Release, “bank prime loan”
rate for the second month of each calendar quarter, plus 2%. Deferred amounts
credited into the Interest Alternative after December 31, 2009, will be credited
with interest at the end of each calendar quarter at an at-market rate equal to
the at-market rate used for the employee Deere & Company Voluntary Deferred
Compensation Plan.

 

4

Revised October 2016

--------------------------------------------------------------------------------


 

 

(f)           Deferred Amounts credited into the Equity Alternative shall be
expressed and credited to each Participant’s Deferred Account in units (“Units”)
determined as hereinafter provided.  As of each date on which Deferred Amounts
are credited into the Equity Alternative, the Recordkeeper shall credit to such
Deferred Account a number of Units and fractional Units, rounded to three
decimal places, determined by dividing such Deferred Amounts by the Unit Value
(as defined below) of one share of Common Stock.  The “Unit Value” of one share
of Common Stock shall be the closing price of the Common Stock on the New York
Stock Exchange on the date on which Deferred Amounts are credited to the
Deferred Account or a payment is to be valued under Section VIII (b) below, as
the case may be; or if there were no sales on that day, then Unit Value shall be
the closing price on the New York Stock Exchange Composite Tape on the most
recent preceding day on which there were sales.  The Lump-Sum Deferral shall be
credited as of the Effective Date.

 

(g)      When dividends are paid with respect to the Company’s Common Stock, the
Recordkeeper shall calculate the amount which would have been payable on the
Units in each Participant’s Deferred Account on each dividend record date as if
each Unit represented one issued and outstanding share of the Company’s Common
Stock.  The applicable number of Units and fractional Units equal to the amount
of such dividends (based on the Unit Value of one share of the Company’s Common
Stock on the dividend payment date) shall be credited to each Participant’s
Deferred Account.  In the event of any capital stock adjustment to the Company’s
Common Stock or other similar event, the number of Units or fractional Units
credited to Deferred Accounts shall be adjusted to appropriately reflect such
event.

 

(h)         Participants credited with Units hereunder shall not have any voting
rights in respect thereof.

 

(i)           For periods beginning on or after the Transition Date, a
Participant’s account shall continue to be valued as provided in the foregoing
Sections VII(b) through (h), except that the account shall be valued in such
manner only on the portion of the account that is not allocated to other
Notional Investment Options pursuant to Section VII(j).

 

(j)       For periods beginning on the Transition Date, the Committee has
established the Notional Investment Options listed on Schedule A which shall be
available for exchanges and future contributions.  The Committee may from time
to time in its discretion modify the list of Notional Investment Options set
forth on Schedule A and, as so modified, such list shall constitute the Notional
Investment Options available for exchanges and future contributions occurring
after the effective date of such modification.  A Participant may reallocate the
Participant’s account

 

5

Revised October 2016

--------------------------------------------------------------------------------


 

balance among the available Notional Investment Options on a daily basis
pursuant to procedures established by the Committee.

 

(k)          Unless otherwise determined by the Committee, neither the Interest
Alternative nor the Equity Alternative shall be available as a Notional
Investment Option for amounts deferred after 31 December 2016.  All such
deferrals shall instead be allocated to one or more Notional Investment Options
pursuant to a Participant’s election made pursuant to Section VII(j) above and
shall thereafter be available for reallocation as specified therein.  With
respect to amounts deferred before 1 January 2017: (I) no such amount (including
return thereon) that has been allocated from the Interest Alternative or the
Equity Alternative to another Notional Investment Option may be reallocated back
to either such alternative at any time.

 

(l)           A Participant’s account shall be credited (or debited) with
returns (positive or negative) on the Notional Investment Options to which the
Participant’s account is allocated.  The Recordkeeper shall from time to time
calculate each Participant’s account value based on the Participant’s deferred
amounts and elections with respect to the deemed allocation of the Participant’s
account among the Notional Investment Options available to the Participant. Such
calculation will be based on the best information available to the Recordkeeper
as of the date of determination, which information may include estimates.

 

(m)     The Committee may, from time to time, change the Notional Investment
Options available to Participants. Nothing in the Plan shall be construed to
confer on a Participant the right to continue to have any particular Notional
Investment Option available for purposes of measuring the value of the
Participant’s account.

 

(n)      The value of a Participant’s account is subject to risk at all times
based upon the performance of the Notional Investment Options to which the
Participant’s account is allocated. If the value of a Participant’s Notional
Investment Options decreases in the future, the value of the Participant’s
account may be lower than the Participant’s original deferred amounts. Although
a Participant will not be an investor in the elected Notional Investment
Options, a Participant’s account will be subject to gains and losses
attributable to the performance of the elected Notional Investment Options.
Payment of the Participant’s account is also subject to the risks associated
with the Participant’s status as an unsecured general creditor of the Company as
described in Section XI.

 

 

VIII.       Payment of Benefits

 

6

Revised October 2016

--------------------------------------------------------------------------------


 

 

(a)      The value of a Participant’s Deferred Account shall be payable solely
in cash, either in (i) a lump sum, or (ii) in up to ten equal annual
installments, in accordance with an election made by the Participant by written
notice delivered to the Recordkeeper prior to the calendar year in which
payments are to be made or commence.  Such payment or payments shall be made or
commence, as the case may be, on the first business day of the calendar year
following the year of the termination of service as Director.

 

(b)          Any lump sum payment shall be valued as of the end of the most
recent calendar month prior to the payment date.  The amount of each installment
payment shall be determined by dividing the aggregate value credited to the
Participant’s Deferred Account (as of the end of the most recent calendar month
prior to the payment date) by the remaining number of unpaid installments;
provided, however, that the Committee may, in its absolute discretion, approve
any other method of determining the amount of each installment payment in order
to achieve approximately equal installment payments over the installment period.

 

(c)      The Company shall have the right to deduct from all payments under this
Plan the amount necessary to satisfy any Federal, state, or local withholding
tax requirements.

 

(d)      The Committee, at its sole discretion, may alter the timing or manner
of payment of Deferred Amounts in the event that the Participant establishes, to
the satisfaction of the Board, severe financial hardship.  In such event, the
Committee may:

 

(1)          provide that all or a portion of the amount previously deferred by
the Participant shall be paid immediately in a lump-sum cash payment;

 

(2)          provide that all or a portion of the installments payable over a
period of time shall be paid immediately in a lump sum; or

 

(3)      provide for such other installment payment schedules as it deems
appropriate under the circumstances.

 

It is expressly provided that the amount distributed shall not be in excess of
that amount which is necessary for the Participant to meet the financial
hardship.  Severe financial hardship will be deemed to have occurred in the
event of the Participant’s impending bankruptcy, the long and serious illness of
Participant or a dependent, other events of similar magnitude, or the
invalidation of a deferral election by the Internal Revenue Service.  The
Committee’s decision in passing on the severe financial hardship of the
Participant and the manner in which, if at all, the payment of Deferred

 

7

Revised October 2016

--------------------------------------------------------------------------------


 

Amounts shall be altered or modified shall be final, conclusive and not subject
to appeal.

 

IX.          Death of Participant

 

(a)      In the event of the death of a Participant, any amounts remaining in
the Deferred Account will be paid to the Participant’s designated beneficiary in
accordance with the distribution choices (e.g., lump sum or installments)
elected by the Participant.  These payments will commence on the first business
day of the calendar year following the Participant’s death.  Amounts unpaid
after the death of both the Participant and the designated beneficiary will be
paid in a lump sum to the executor or administrator of the estate of the last of
them to die.  In the event that a Participant had not properly filed a
beneficiary designation with the Recordkeeper prior to his or her death or, in
the event a beneficiary predeceases the Participant, any unpaid deferrals will
be paid in a lump sum to the Participant’s estate.

 

(b)          No beneficiary hereunder shall have any right to assign, alienate,
pledge, hypothecate, anticipate, or in any way create a lien upon any part of
this Plan, nor shall the interest of any beneficiary or any distributions due or
accruing to such beneficiary be liable in any way for the debts, defaults, or
obligations of such beneficiary, whether such obligations arise out of contract
or tort.

 

 

X.           Change of Control

 

The following acceleration and valuation provisions shall apply in the event of
a “Change of Control” or “Potential Change of Control,” as defined in this
Section X.

 

(a)          In the event that:

 

(i)            a “Change of Control” as defined in paragraph (b) of this
Section X occurs; or

 

(ii)             a “Potential Change of Control” as defined in paragraph (c) of
this Section X occurs and the Committee or the Board determines that the
provisions of this paragraph (a) should be invoked;

 

 

then, unless otherwise determined by the Committee or the Board in writing prior
to the occurrence of such Change of Control, the value of all Units credited to
a Participant’s Deferred Account shall be converted to cash based on the “Change
of Control Price” (as defined in paragraph X(d)) and the aggregate amount
credited to the Participant’s Deferred Account under the Plan shall be paid in
one lump-sum payment as soon

 

8

Revised October 2016

--------------------------------------------------------------------------------


 

as practicable following the date the Change of Control or Potential Change of
Control occurs, but in no event more than 90 days after such date.

 

 

(b)          For purposes of paragraph (a) of this Section X, a “Change of
Control” means a change in control of a nature that would be required to be
reported in response to Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (“Exchange Act”) whether or not the Company is
then subject to such reporting requirement, provided that, without limitation,
such a Change of Control shall be deemed to have occurred if:

 

(i)           any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act), other than a Participant in the Plan or group of Participants in
the Plan, is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities;

 

(ii)          during any period of two consecutive years, there shall cease to
be a majority of the Board comprised as follows: individuals who at the
beginning of such period constitute the Board and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least _ of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved;

 

(iii)         the shareholders of the Company approve a merger or consolidation
of the Company with any other company, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
of consolidation; or

 

(iv)         the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(c)          For purposes of paragraph (a) of this Section X, a “Potential
Change of Control” means the happening of any of the following:

 

9

Revised October 2016

--------------------------------------------------------------------------------

 

(i)                                  the entering into an agreement by the
Company (other than with a Participant in the Plan or group of Participants in
the Plan), the consummation of which would result in a Change of Control of the
Company as defined in paragraph (b) of this Section X; or

 

(ii)                              the acquisition of beneficial ownership,
directly or indirectly, by any entity, person or group (other than a Participant
or group of Participants, the Company or a majority owned subsidiary of the
Company, or any of the Company’s employee benefit plans including its trustee)
of securities of the Company representing 5%  or more of the combined voting
power of the Company’s outstanding securities and the adoption by the Board of a
resolution to the effect that a Potential Change of Control of the Company has
occurred for purposes of the Plan.

 

(d)                             For purposes of this Section X, “Change of
Control Price” means the highest price per share of the Common Stock paid in any
transaction reported on the New York Stock Exchange Composite Tape, or offered
in any transaction related to a Potential or actual Change of Control of the
Company at:

 

(i)                                  the date the Change of Control occurs;

 

(ii)                              the date the Potential Change of Control is
determined to have occurred; or

 

(iii)                          such other date as the Committee may determine
before the Change of Control occurs, or before or at the time the Potential
Change of Control is determined to have occurred or the Committee or the Board
determines that the provisions of paragraph X(a) shall be invoked, or at any
time selected by the Committee during the 60 day period preceding such date.

 

(e)                             Notwithstanding anything to the contrary in the
Plan, in the event of a Change of Control (i) the Plan may not be amended to
reduce the formulas contained in paragraph VII(e) which determine the rate at
which amounts equivalent to interest accrue with respect to cash amounts
credited to a Participant’s Deferred Account, including cash amounts
attributable to the conversion of Units in a Participant’s Deferred Account
pursuant to paragraph X(a), and (ii) the successor Plan Administrator referred
to in paragraph XI(d) shall determine the rates under the interest formulas
contained in paragraph VII(e).

 

XI.                             Miscellaneous

 

10

Revised October 2016

--------------------------------------------------------------------------------


 

 

(a)      The right of a Participant to receive any amount credited to the
Participant’s Deferred Account shall not be transferable or assignable by the
Participant, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and no
right or interest established herein shall be liable for, or subject to, any
obligation or liability of the Participant, except by will or by the laws of
descent and distribution.  To the extent that any person acquires a right to
receive any amount credited to a Participant’s Deferred Account hereunder, such
right shall be no greater than that of an unsecured general creditor of the
Company.  Except as expressly provided herein, any person having an interest in
any amount credited to a Participant’s Deferred Account under the Plan shall not
be entitled to payment until the date the amount is due and payable.  No person
shall be entitled to anticipate any payment by assignment, alienation, sale,
pledge, encumbrance or transfer in any form or manner prior to actual or
constructive receipt thereof.

 

(b)      The amounts credited to the Deferred Account shall constitute an
unsecured claim against the general funds of the Company.  The Company shall not
be required to reserve or otherwise set aside funds or shares of Common Stock
for the payment of its obligations hereunder.  The Plan is unfunded, and the
Company will make Plan benefit payments solely from the general assets of the
Company as benefit payments come due from time to time.

 

(c)       Except as herein provided, this Plan shall be binding upon the parties
hereto, their designated beneficiaries, heirs, executors, administrators,
successors (including but not limited to successors resulting from any corporate
merger, purchase, consolidation or otherwise of all or substantially all of the
business or assets of the Company) or assigns.

 

(d)                             In the event of a Change in Control, the
Committee shall interpret the Plan and make all determinations, construe any
ambiguity, supply any omission, and reconcile any inconsistency, deemed
necessary or desirable for the Plan’s implementation.  The determination of the
Committee shall be conclusive.  The Committee may obtain such advice or
assistance as it deems appropriate from persons not serving on the Committee. 
The Secretary or other appropriate officer of the Company shall, in the event of
any Change in Control, name as successor Plan Administrator any person or entity
(including, without limitation, a bank or trust company).  Following a Change in
Control, the successor Plan Administrator shall interpret the Plan and make all
determinations deemed necessary or desirable for the Plan’s implementation.  The
determination of the successor Plan Administrator shall be conclusive.  The
Company shall provide the successor Plan Administrator with such records and

 

11

Revised October 2016

--------------------------------------------------------------------------------


 

information as are necessary for the proper administration of the Plan.  The
successor Plan Administrator shall rely on such records and other information as
the successor Plan Administrator shall in its judgment deem necessary or
appropriate in determining the eligibility of a Participant and the amount
payable to a Participant under the Plan.

 

 

(e)      The Board, upon recommendation of the Committee, may at any time amend
or terminate the Plan provided that no amendment or termination shall impair the
rights of a Participant with respect to amounts then credited to the
Participant’s Deferred Account, except with his or her consent.

 

(f)       Each Participant will receive a quarterly statement indicating the
amounts credited to the Participant’s Deferred Account as of the end of the
preceding calendar quarter.

 

(g)       If adjustments are made to outstanding shares of Common Stock as a
result of stock dividends, stock splits, recapitalizations, reorganizations,
mergers, consolidations and other changes in the corporate structure of the
Company affecting the Common Stock, an appropriate adjustment shall also be made
in the number and type of Units credited to the Participant’s Deferred Account
to prevent dilution or enlargement of rights. The Committee’s or Board’s
determination as to what adjustments shall be made, and the extent thereof,
shall be final.

 

(h)      This Plan and all elections hereunder shall be construed in accordance
with and governed by the laws of the State of Illinois.

 

(i)        Except where otherwise indicated by the context, any term used herein
connoting gender also shall include both the masculine and feminine; the plural
shall include the singular, and the singular shall include the plural.

 

(j)        In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

(k)                              Nothing in the Plan shall be deemed to create
any obligation on the part of the Board to nominate any Nonemployee Director for
reelection by the Company’s shareholders, or rights to any benefits not
specifically provided by the Plan.

 

(l)                                  The crediting of Units and the payment of
cash under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies as may be
required.

 

12

Revised October 2016

--------------------------------------------------------------------------------


 

(m)                         The Company may impose such other restrictions on
any Units credited pursuant to the Plan as it may deem advisable including,
without limitation, restrictions intended to achieve compliance with the
Securities Act of 1933, as amended, Section 16 of the Securities Exchange Act of
1934, as amended, with the requirements of any stock exchange upon which Common
Stock is listed, and with any blue sky or other securities laws applicable to
such Units.

 

(n)                            With respect to any Participants subject to
Section 16 of the Securities Exchange Act, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors.  To the extent any provision of the Plan or action by the Board
fails to so comply, it shall be deemed null and void to the extent permitted by
law and deemed advisable by the Board.

 

13

Revised October 2016

--------------------------------------------------------------------------------


 

SUPPLEMENT TO

DEERE & COMPANY

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

APPLICABLE TO AMOUNTS DEFERRED AFTER DECEMBER 31, 2004

 

The following provisions will apply only to amounts deferred under the Plan
after December 31, 2004 and not to amounts deferred under the Plan that were
both earned and vested before January 1, 2005. Amounts deferred under the Plan
prior to January 1, 2005 will be subject to the terms of the Plan without regard
to this supplement. Except to the extent amended hereby, the terms of the Plan
shall continue to apply to amounts deferred pursuant to the Plan.

 

1.           The following definitions are added to Section III (Definitions).

 

(a)      Change in Control Event.  A change in ownership, a change in effective
control, or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of the default rules under Section 409A.

 

(l)        Section 409A.  Section 409A of the Internal Revenue Code and the
regulations and other guidance thereunder.

 

(m)                         Separation from Service.  With respect to a
Participant, a separation from service as a director or independent contractor
within the meaning of the default rules of Section 409A.

 

(n)                            Unforeseeable Emergency.  A severe financial
hardship to the Participant resulting from (i) an illness or accident of the
Participant or his spouse, dependent (within the meaning of Section 152 of the
Internal Revenue Code, but without giving effect to Section 152(b)(1),
(b)(2) and (d)(1)(B) (“Dependent”)) or beneficiary, (ii) the loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), (iii) the imminent foreclosure of or
eviction from the Participant’s primary residence, (iv) the need to pay for
medical expenses, including non-refundable deductibles, as well as for the costs
of prescription drug medication, (v) the need to pay for the funeral expenses of
a spouse, Dependent or beneficiary, or (vi) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The purchase of a primary residence and the payment of college
tuition shall not constitute Unforeseeable Emergencies.

 

14

Revised October 2016

--------------------------------------------------------------------------------

 

2.           Subsections (a) through (j) of Section III (Definitions) are
renumbered as subsections (b) through (k).

 

3.           Section VI(a) (Elective Deferral) is restated in its entirety as
follows:

 

(a)       Participants may elect to defer a part or all of their annual
Compensation by making an irrevocable deferral election in writing on a form
provided by the Company and delivered to the Company not later than the last day
of the calendar year preceding the calendar year in which the deferrals are to
commence, at which time the deferral election becomes irrevocable. 
Notwithstanding the preceding sentence, any person who first becomes a
Nonemployee Director during a calendar year, may elect, before or within 30 days
after his or her term begins, to defer a part or all of his or her compensation
that would otherwise be payable to him or her during the remainder of such
calendar year and each succeeding calendar year until such election is modified
or terminated as provided herein, except that no such election shall be
available to a Nonemployee Director if prior to becoming eligible to participate
in the Plan, the Nonemployee Director was eligible to participate in any other
arrangement of the Company or its subsidiaries or affiliates that is an
“elective account balance” plan (as such term is defined for purposes of
Section 409A) for directors or independent contractors, other than a separation
pay arrangement.  If a Participant fails to make an election to defer a part or
all of the Participant’s annual Compensation for a calendar year by the
applicable deadline provided for in the two preceding sentences, then no portion
of the Participant’s annual Compensation for such year shall be deferred
pursuant to the Plan.

 

4.           Section VIII (Payment of Benefits) is restated in its entirety as
follows:

 

(a)                             The value of a Participant’s Deferred Account
attributable to amounts deferred in respect of any calendar year (including
related investment returns) shall be payable solely in cash, either in (i) a
lump sum, or (ii) in up to ten equal annual installments, in accordance with an
election made by the Participant by written notice delivered to the Recordkeeper
prior to the calendar year for which the services to the Company are rendered. 
Such payment or payments shall be made or commence, as the case may be, on the
first business day of the calendar year following the year of the Participant’s
Separation from Service.

 

(b)                             Notwithstanding anything else herein to the
contrary, to the extent that a Participant is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as determined
under the Company’s established methodology for determining specified

 

15

Revised October 2016

--------------------------------------------------------------------------------


 

employees, on the date on which the Participant incurs a Separation from
Service, no distribution upon Separation from Service (including upon retirement
or other termination) may be made before the first business day of the first
calendar quarter that begins at least six (6) months after such Participant’s
date of Separation from Service, or, if earlier, the date of the Participant’s
death, and any distribution that would be made but for application of this
provision shall instead be aggregated with, and paid together with, the first
distribution scheduled to be made after the end of such delay period (or, if
earlier, the date of the Participant’s death).

 

(c)                              Any lump sum payment shall be valued as of the
end of the most recent calendar month prior to the payment date.  The amount of
each installment payment shall be determined by dividing the aggregate value
credited to the Participant’s Deferred Account (as of the end of the most recent
calendar month prior to the payment date) by the remaining number of unpaid
installments.

 

(d)                             The Company shall have the right to deduct from
all payments under this Plan the amount necessary to satisfy any Federal, state,
or local withholding tax requirements.

 

(e)                             The Committee, at its sole discretion, may alter
the timing or manner of payment of Deferred Amounts in the event that the
Participant establishes, to the satisfaction of the Board, that there has
occurred an Unforeseeable Emergency.  In such event, the Committee may:

 

(i)                                  provide that all or a portion of the amount
previously deferred by the Participant shall be paid immediately in a lump-sum
cash payment; or

 

(ii)                              provide that all or a portion of the
installments payable over a period of time shall be paid immediately in a lump
sum.

 

It is expressly provided that, as determined under regulations of the Secretary
of the United States Treasury, the amount distributed shall not be in excess of
that amount which is reasonably necessary to satisfy the Unforeseeable Emergency
(which may include amounts necessary to pay taxes reasonably anticipated as a
result of such distribution(s)), after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets to the
extent liquidation of such assets would not cause severe financial hardship, or
by cessation of deferrals

 

16

Revised October 2016

--------------------------------------------------------------------------------


 

under the Plan.  If a Participant requests and receives a distribution on
account of Unforeseeable Emergency, the Participant’s deferrals under the Plan
shall cease and his election under the Plan shall be canceled.  Any new deferral
election following cancellation of a prior deferral election due to
Unforeseeable Emergency shall be subject to the timing requirements of
Section VI and Section 409A.

 

The Committee’s decision in passing on the occurrence of an Unforeseeable
Emergency for the Participant and the manner in which, if at all, the payment of
Deferred Amounts shall be altered or modified shall be final, conclusive and not
subject to appeal.

 

(f)                                 Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under the Plan, except as would not result in the imposition on
any person of additional taxes, penalties or interest under Section 409A.

 

 

5.           Subsection (a) of Section IX (Death of Participant) is restated in
its entirety as follows:

 

(a)                             In the event of the death of a Participant, any
amounts remaining in the Deferred Account will be paid to the Participant’s
designated beneficiary in a single lump sum on the first business day of the
calendar year following the Participant’s death.  In the event that a
Participant had not properly filed a beneficiary designation with the
Recordkeeper prior to his or her death, or if the beneficiary dies prior to the
payment date set forth in the preceding sentence, the balance of the
Participant’s Deferred Account will be paid to his or her estate on such payment
date.

 

 

6.           Section X (Change in Control) is restated in its entirety as
follows:

 

The following acceleration and valuation provisions shall apply in the event of
a Change in Control Event.

 

(a)                             In the event that a Change in Control Event
occurs, then the value of all Units credited to a Participant’s Deferred Account
shall be converted to cash, determined by multiplying the number of Units
credited to the Participant’s Deferred Account on the date of the Change in
Control Event by the “Change in Control Price” (as defined in paragraph X(b)),
and the aggregate amount credited to the Participant’s Deferred Account under
the Plan shall be paid in one lump-sum payment as soon as practicable following
the date the Change in Control Event occurs, but in no event more than 90 days
after such date.

 

(b)                             For purposes of this Section X, “Change in
Control Price” means the closing selling price of a share of Common Stock on the
date the Change in Control Event occurs, or if there are no sales on the date
the

 

17

Revised October 2016

--------------------------------------------------------------------------------


 

Change in Control Event occurs, the closing selling price of a share of Common
Stock on the trading day immediately preceding the date the Change in Control
Event occurs, in either case as reported on the composite tape for securities
listed on the NYSE, or such other national securities exchange as may be
designated by the Committee.

 

(c)                              Notwithstanding anything to the contrary in the
Plan, in the event of a Change in Control Event (i) the Plan may not be amended
to reduce the formulas contained in paragraph VII(e), which determine the rate
at which amounts equivalent to interest accrue with respect to cash amounts
credited to a Participant’s Deferred Account, including cash amounts
attributable to the conversion of Units in a Participant’s Deferred Account
pursuant to paragraph X(a), and (ii) the successor Plan Administrator referred
to in paragraph XI(d) shall determine the rates under the interest formulas
contained in paragraph VII(e).

 

 

7.  Subsection XI(b) (Miscellaneous) is amended by adding the following after
the initial sentence thereof:

 

“No Participant or beneficiary shall have any interest whatsoever in any
specific asset of the Company.

 

 

8.  Subsection XI(d) (Miscellaneous) is amended by replacing each occurrence of
the term “Change in Control” with “Change in Control Event”.

 

 

9.  Subsection XI(e) (Miscellaneous) is amended by adding thereto:

 

“If the Plan is terminated, the balance of the Participant’s Deferred Account
shall be paid in accordance with normal time and form of payment specified
hereunder, provided that the Committee, in its discretion and in full and
complete settlement of the Company’s obligations under this Plan, may cause the
Company to distribute the full amount of a Participant’s Deferred Account to the
Participant in a single lump sum to the extent that such distribution may be
effected in a manner that will not result in the imposition on any person of
additional taxes, penalties or interest under Section 409A.

 

Notwithstanding any provision in this Plan to the contrary, the Board, the
Committee or the Vice President of Human Resources of the Company shall have the
unilateral right to amend or modify the Plan to the extent the Board, the
Committee or the Vice President of Human Resources of the Company deems such
action to be necessary or advisable to avoid the imposition on any person of
adverse or unintended tax consequences under Section 409A,

 

18

Revised October 2016

--------------------------------------------------------------------------------


 

including recognition of income in respect of any benefits under this Plan
before such benefits are paid or the imposition of additional taxes, penalties
or interest.  Any determinations made by the Board, the Committee or the Vice
President of Human Resources of the Company in this regard shall be final,
conclusive and binding on all persons.”

 

19

Revised October 2016

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

Notional Investment Options

Effective 7 October 2016 for exchanges and future contributions

 

 

BTC LIFEPATH RET L

 

BTC LIFEPATH 2020 L

 

BTC LIFEPATH 2025 L

 

BTC LIFEPATH 2030 L

 

BTC LIFEPATH 2035 L

 

BTC LIFEPATH 2040 L

 

BTC LIFEPATH 2045 L

 

BTC LIFEPATH 2050 L

 

BTC LIFEPATH 2055 L

 

BTC LIFEPATH 2060 L

 

S & P 500 STOCK INDEX, CLASS F

 

SMALL/MID STOCK INDEX, CLASS F

 

INTERNATIONAL STOCK INDEX, CLASS F

 

U.S. TIPS BOND INDEX, CLASS F

 

U.S. BOND INDEX, CLASS F

 

COMMODITY INDEX, CLASS F

 

REAL ESTATE INDEX, CLASS F

 

FIDELITY GROWTH COMPANY COMMINGLED POOL

 

BOSTON PARTNERS LARGE CAP VALUE FUND

 

LOOMIS SAYLES SMALL/MID CAP FUND

 

TS&W INTERNATIONAL LARGE CAP EQUITY TRUST

 

20

Revised October 2016

--------------------------------------------------------------------------------


 

WELLS FARGO ADVANTAGE EMERGING MARKETS EQUITY FUND CLASS R6

 

WELLS FARGO CORE PLUS BOND FUND

 

FIDELITY® INVESTMENTS MONEY MARKET FUNDS GOVERNMENT PORTFOLIO INSTITUTIONAL
CLASS

 

21

Revised October 2016

--------------------------------------------------------------------------------
